[J-36-2018][M.O. - Baer, J.]
                      IN THE SUPREME COURT OF PENNSYLVANIA
                                    MIDDLE DISTRICT



COMMONWEALTH OF PENNSYLVANIA,                 :   No. 53 MAP 2017
                                              :
                                              :   Appeal from the Order of the Superior
                      Appellee                :   Court at No. 2359 EDA 2015 dated
                                              :   3/23/17 affirming the judgment of
                                              :   sentence of the Court of Common Pleas
                                              :   Pike County, Criminal Division, at No.
                 v.                           :   CP-52-CR-0000104-2013, dated 8/7/15
                                              :
MICHAEL NORTON,                               :
                                              :
                      Appellant               :   ARGUED: May 16, 2018




                                  CONCURRING OPINION


CHIEF JUSTICE SAYLOR                                    DECIDED: January 23, 2019


       I join the majority opinion. Nevertheless, I also agree with several of the points

crystallized by the dissent. In particular, I agree with Justice Donohue that the decisions

that I authored in Commonwealth v. Carrasquillo, 631 Pa. 692, 115 A.3d 1284 (2015),

and Commonwealth v. Hvizda, 632 Pa. 3, 116 A.3d 1103 (2015), should not be taken as

diminishing the liberal-allowance standard pertaining to pre-sentence plea withdrawals.

Cf. Commonwealth v. Islas, 156 A.3d 1185, 1190 (Pa. Super. 2017) (“[N]othing in

Carrasquillo suggests that the Court intended the pendulum to swing fully in the other

direction -- from automatic grants to automatic denials of pre-sentence motions to

withdraw.”). I also have some concerns about the tension inherent in attempting to
enforce the requirement of liberal allowance via the application of the high threshold

imposed by an abuse-of-discretion standard.

       Nevertheless, the discretionary framework is embedded in the applicable Rule of

Criminal Procedure.     See Pa.R.Crim.P. 591(A).       Moreover, I am persuaded by the

additional considerations delineated by the majority -- including the entry of Appellant’s

plea on the day of trial, the subsequent four-month delay prior to the attempted

withdrawal, the common pleas court’s affordance of a hearing to permit Appellant to

bolster his innocence claim, and the strength of the government’s case including

evidence of an admission by Appellant that he had sexually abused his biological

daughter over a prolonged period.       These circumstances, in my view, bear on the

fairness and justness of Appellant’s explanation for the withdrawal, and ultimately, I am

unable to discern an abuse of discretion in the court’s refusal to permit it.



       Justices Todd and Dougherty join this concurring opinion.




                             [J-36-2018][M.O. – Baer, J.] - 2